         

EXHIBIT 10.1
PAYCHEX, INC.
2002 STOCK INCENTIVE PLAN
(as amended and restated effective October 12, 2005)
RESTRICTED STOCK AWARD AGREEMENT
     1. Grant of Restricted Stock. This Restricted Stock Award Agreement (the
“Award Agreement”), dated July 10, 2008, sets forth the terms and conditions of
the Restricted Stock (the “Award”) granted to you by the Governance and
Compensation Committee (the “Committee”) of the Board of Directors of Paychex,
Inc. (the “Company”) under the Company’s 2002 Stock Incentive Plan, as amended
and restated effective October 12, 2005 (the “Plan”), as described on your Award
Notice. The Award is subject to all of the provisions of the Plan, which is
hereby incorporated by reference and made a part of this Award Agreement. The
capitalized terms used in this Award Agreement are defined in the Plan.
     2. Restriction and Vesting.
          (a) Subject to the terms set forth in this Award Agreement and the
Plan, unless earlier vested under Section 2(b) of this Award Agreement, provided
you are still a full-time employee of the Company at that time, all of the
Shares represented by the Award will vest on the fifth anniversary of the date
of grant set forth on your Award Notice (a “Vesting Date”).
          (b) Notwithstanding Section 2(a) of this Award Agreement, for each of
the following fiscal years of the Company, if the Company’s operating income,
excluding interest on funds held for clients (“Operating Income”), for such
fiscal year equals or exceeds the following target for such fiscal year, then,
provided you are still a full-time employee of the Company, one-third of the
total number of Shares represented by the Award shall vest upon the confirmation
by the Committee of such fiscal year’s Operating Income (also a “Vesting Date”):

              Fiscal Year   Target Operating Income
 
2009     $ 787,022,000  
 
2010     $ 905,075,000  
 
2011     $ 1,040,836,000  
 
2012     $ 1,196,961,000  

          (c) Except in the event of your death or Disability, if your
employment terminates before a Vesting Date for any reason, including, but not
limited to, Retirement, then the unvested portion of the Award shall be
forfeited and cancelled immediately. If your employment terminates due to death
or Disability, your Award shall immediately become 100% vested.
     3. Book-Entry Registration. The Award initially will be evidenced by
book-entry registration only, without the issuance of a certificate representing
the Shares underlying the Award.
     4. Issuance of Shares. The Company shall, when the conditions to vesting
specified in Section 2 of this Award Agreement are satisfied, issue a
certificate or certificates representing the Shares underlying the Award that
have vested as promptly as practicable following the Vesting Date of such
Shares.

 



--------------------------------------------------------------------------------



 



     5. Rights as a Stockholder. Except as otherwise provided by this Section,
you will have the rights of a stockholder with respect to the Shares underlying
the Award, including, but not limited to, the right to receive such cash
dividends, if any, as may be declared on such Shares from time to time and the
right to vote (in person or by proxy) such Shares at any meeting of stockholders
of the Company. Notwithstanding the foregoing, the dividends paid on any
unvested Shares shall be retained by the Company and held in escrow, trust or
similar manner, and shall only be paid to you upon the vesting of the underlying
Shares to which the dividends relate; upon the forfeiture of any Shares
represented by the Award, your right to the dividends paid on the underlying
Shares which are forfeited shall also be forfeited.
     6. Restrictions on Transfer of Shares. The Award, and the right to vote the
Shares underlying the Award and to receive dividends thereon, may not, except as
otherwise provided in the Plan, be sold, assigned, transferred, pledged or
encumbered in any way prior to the vesting of such Shares, whether by operation
of law or otherwise, except by will or the laws of descent and distribution.
After a Vesting Date, the vested Shares may be issued during your lifetime only
to you, or after your death to your designated beneficiary, or, in the absence
of such beneficiary, to your duly qualified personal representative.
     7. Withholding. The grant and the vesting of the Award is conditioned upon
your making arrangements satisfactory to the Company for the payment to the
Company of the amount of all taxes required by any governmental authority to be
withheld and paid over by the Company or any Affiliate to the governmental
authority on account of such grant or vesting. The payment of such withholding
taxes to the Company may be made (i) by you in cash or by check, (ii) subject to
the consent of the Company and in accordance with any guidelines established by
the Committee, by the Company retaining the number of the Shares that would
otherwise be delivered to you upon vesting that have an aggregate Fair Market
Value (at the time retained by the Company) equal to the amount of withholding
taxes (using your minimum required tax withholding rate or such other rate that
the Company determines will not trigger a negative accounting impact to the
Company) required to be paid, or (ii) by the Company or any Affiliate
withholding such taxes from any other compensation owed to you by the Company or
any Affiliate. Unless you make arrangements prior to vesting to pay withholdings
taxes in cash or by check, or to have such withholding taxes withheld from other
compensation owed to you by the Company or any Affiliate, then at the time of
vesting, the Company shall have the right to retain the number of the Shares
that would otherwise be delivered to you upon vesting that have an aggregate
Fair Market Value (at the time retained by the Company) equal to the amount of
withholding taxes (using your minimum required tax withholding rate or such
other rate that the Company determines will not trigger a negative accounting
impact to the Company) required to be paid.
     8. Limitation of Rights. Neither the Plan, the granting of the Award, the
Award Notice nor this Award Agreement gives you any right to remain in the
employment of the Company or any Affiliate.
     9. Non-competition, Non-solicitation, Confidentiality, and Detrimental
Conduct. In consideration for the Award, you agree that during your employment
and for a period of twelve (12) months following termination of employment for
any reason, you will not, directly or indirectly, either as an employee,
employer, consultant, agent, principal, partner, stockholder, corporate officer,
board member, director, or in any other individual or representative capacity,
engage or attempt to engage in any activity that is competitive to the business
of the Company within the geographic and substantive area or areas of
responsibility assigned to the you during the last 24 months of employment. In
addition, you agree that for a period of eighteen (18) months following the
termination of employment

2



--------------------------------------------------------------------------------



 



for any reason, you will not directly or indirectly by assisting others, solicit
Company clients, prospects or referral resources; nor will you recruit or hire,
or attempt to recruit or hire any other employee of Company or its affiliates,
or induce or attempt to induce any employee of Company to terminate employment
with Company. You also agree and acknowledge that during the course of your
employment with the Company, you will obtain, have access and be privy to
nonpublic information important to the Company’s business solely as a result of
employment with the Company, which information you hereby acknowledge and agree
to be confidential (“Confidential Information”). You agree that during and after
employment, you shall not divulge or make use of any Confidential Information,
directly or indirectly, personally or on behalf of any other person, business,
corporation, or entity without prior written consent of the Company. You further
agree that you will not, during your employment, engage in conduct which is
detrimental to the Company, including violation of the Company’s Code of
Business Ethics and Conduct, criminal conduct, fraud, or willful misconduct.
These covenants are not intended to, and do not, limit in any way the rights and
remedies provided to the Company under the Plan, other agreements with you, or
under common or statutory law.
10. Repayment of Financial Gain.
          (a) If you fail to comply with Section 9 of this Award Agreement, the
Company may cancel any unvested portion of this Award and recover from you the
total number or Vesting Date value of Shares whose Vesting Date occurred
pursuant to this Award during the 24-month period preceding your breach of any
covenant in Section 9 of this Award Agreement. The total number or value of the
vested Shares shall include the amount of any dividends paid to you during the
24-month period specified above and shall not be reduced for the payment of
applicable taxes or other amounts.
          (b) If you fail to comply with Section 9 of this Award Agreement, upon
demand by the Company, you will repay the Company in accordance with the terms
of Section 10(a), and the Company shall be entitled to offset the amount of any
such repayment obligation against any amount owed to you by the Company. The
remedies set forth in this Section are in addition to any other remedies the
Company may have, at law or equity, for your violation of the terms of this
Award Agreement.
     11. Rights of Company and Affiliates. This Award Agreement does not affect
the right of the Company or any Affiliate to take any corporate action
whatsoever, including without limitation its right to recapitalize, reorganize
or make other changes in its capital structure or business, merge or
consolidate, issue bonds, notes, Shares or other securities, including preferred
stock, or options therefor, dissolve or liquidate, or sell or transfer any part
of its assets or business.
     12. Plan Controls. In the event of any conflict among the provisions of the
Plan and this Award Agreement, the provisions of the Plan will be controlling
and determinative.
     13. Amendment. Except as otherwise provided by the Plan, the Company may
only alter, amend or terminate the Award with your consent.
     14. Governing Law. This Award Agreement shall be governed by and construed
in accordance with the laws of the State of New York, except as superseded by
applicable federal law, without giving effect to its conflicts of law
provisions. All parties consent to exclusive personal jurisdiction in New York
courts and agree that venue shall be New York State Supreme Court, Monroe
County.
* * * * *

3